PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/252,928
Filing Date: 31 Aug 2016
Appellant(s): Heiser et al.



__________________
John M. Ling
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 February 2021 appealing from the Office action mailed 3 March 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3 March 2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Appellant's newly presented arguments regarding the double patenting rejection are persuasive and the grounds of rejection is hereby withdrawn.
(2) Response to Argument
	Appellant's arguments with respect to the double patenting rejection are moot in view of the withdrawal of said grounds of rejection.
	Appellant argues, with respect to independent claim 1, "Nothing in Coleman teaches or suggests a unique identification code that is received from a financial institution as set forth in the subject claims". The grounds of rejection clearly states that "Coleman further teaches that the advertisement system contains an 'identity code' for the user in at least 0137" and then relies upon Talbot to teach the portions of the claim limitation in question that Coleman does not appear to specify. These are "receiving unique customer identification from the financial institution" and "matching the prospective identification to one of the customer's and delivering a financial application to the customer". Initially Examiner notes that, as discussed in the specification, in 00101, "At 410, the anonymous unique IDs, the anonymous identification codes and the financial records are stored in a database, such as the database 216 depicted in FIGURE 7", a unique identification code is simply a number that identifies a user's records in a database. Talbot teaches a system that provides each credit request with a "unique identifier/key, such that lenders can bid on specific credit requests without knowing the identity of the originator of the credit request" in 0044 and upon selection of a winning lender matching the user's identity with the credit request and providing the user's identifying information to the lender in 0045 whereby the lender can perform further analysis. Thus, the user's "identity code" as taught by Coleman slots neatly into the user identity information as taught by Talbot, such that a previously anonymous identity can be made known to 
	Appellant argues, "The Examiner further relies on Lukose to teach the foregoing aspect of matching a customer to a unique prospective customer identification code…". This argument is phrased in a potentially misleading manner as it suggests that Lukose was relied upon in the grounds of rejection to teach the entire underlined claim language. This is not so. As stated in the grounds of rejection, "Lukose teaches only disclosing 'identity information' of a user upon that user's acceptance of 'delivery of the data' in at least 0087, 0097, 0203-0204 which is in response to "acceptance of a pre-advertisement". Lukose is relied upon to teach the performance of a matching step in response to when then customer "has accepted the pre-advertisement" aspect of the claimed invention. Lukose teaches providing an advertisement to a user based upon user profile data without making the user's identity known to the advertiser (see especially 0087 and 0203) and only providing information of the user's identity in response to the user's acceptance of the advertisement (i.e. the user accepts delivery of the data as discussed in 0087). Thus, Lukose reads on the aspect of matching (i.e. disclosing) a user's identity between two entities' computer systems / databases (i.e. advertiser's system and that of a profile provider, which in the instant application is a financial institution).
	Appellant presents remarks with respect to independent claim 9 that are nearly identical to those remarks advanced with respect to independent claim 1. These remarks have been addressed above and need not be repeated here. Examiner notes that independent claims 1 and 9 are analogous with claim 1 representing a method embodiment while claim 9 represents a system embodiment that performs the same steps as in claim 1.

	Appellant presents remarks with respect to independent claim 17 that are nearly identical to those remarks advanced with respect to independent claim 1 (but appear to have abbreviated the remarks with respect to Lukose). These remarks have been addressed above and need not be repeated here. Examiner notes that independent claims 1 and 17 are analogous with claim 1 representing a method embodiment while claim 17 represents a system embodiment that performs largely similar steps as in claim 1.
	Appellant argues, with respect to claims 6-8, 14-16, and 18-20, that these claims depend from independent claims 1, 9, and 17 and should be allowable for the reasons set forth in the arguments advanced with respect to those claims. However, the arguments with respect to independent claims 1, 9, and 17 have been rebutted above. More specifically, with respect to claims 7, 15, and 19, Appellant argues, "However, there is no mention in the cited paragraphs of a confirmed unique customer identification code, nor of sending such a confirmed code to a financial institution". Appellant states in the "SUMMARY OF CLAIMED SUBJECT MATTER" that paragraphs 0129 and Figure 21 and "See also generally paragraphs [0032]-[0128] and Figures 1-20, inter alia" for specification support for claim 7. A search of these paragraphs and the entire specification yields no results for "confirm" or "confirmed". Thus, the only clues as to the meaning of "confirmed" comes from the claim language itself which occurs in a step of matching an id code in response to a completion of a credit application (see claim 7). Cited paragraphs 0040-0045 of Ingerman teaches providing an Application ID to a user for use in completion of a credit evaluation report after which the invention of Ingerman make "an automated credit decision" in at 
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/SUE LAO/
Primary Examiner

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.